Citation Nr: 1241610	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-46 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2012 the Board remanded the issues on appeal for further development. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; they have been reviewed by the RO as noted in the October 2012 Supplemental Statement of the Case (SSOC) and by the Board. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted. 

In May 2012 the Board remanded in order to obtain additional VA treatment records, private treatment records, and to schedule the Veteran for a new VA examination.  As noted above, the RO obtained additional VA treatment records and they were considered in the October 2012 SSOC.  In April 2012 the RO informed the Veteran that additional private treatment records were needed and sent the Veteran VA Form 21-4142, Authorization and Consent to Release Information; however, the Veteran has not returned the authorization form and thus, the RO could not obtain any outstanding private treatment records.   The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that in those two regards the March 2012 remand has been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was also afforded a VA examination in June 2012.  The Veteran's range of motion for flexion for the right knee and the left knee was both to 115 degrees with pain at 90 degrees.  Her range of motion for extension for both the right knee and left knee was to 0 degrees with no objective evidence of painful motion.  The Veteran was also able to perform repetitive testing with three repetitions and her range of motion for both knees for flexion was to 100 degrees.  The VA examiner concluded that the pain could significantly limit function ability during flare-ups or after repeated use and not the functional loss could cause additional limitation in the distance she is able to walk or the amount of time she is able to stand.   

Additionally at the June 2011 hearing, the Veteran testified that she now suffers such functional impairments as an inability to participate in her bowling league, play softball, or play volleyball.  She testified that she receives cortisone shots in her knees, has been prescribed new medications, and has been advised of the need for future arthroscopic surgery and eventual knee replacements.  She testified to problems with squatting, climbing stairs, bending, jumping, driving, and running. She complained of problems with popping, creaking, and swelling.

The Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board finds this case presents unusual or exceptional circumstances, in that the Veteran's service-connected degenerative joint disease of the knees bilaterally does not warrant an increased rating based on the schedular rating criteria but, there is evidence indicating that her degenerative joint disease is severe during flare-ups and interferes with her activities of daily living and with her employment, she retired in 2007.  

As a result, a referral of the degenerative joint disease of the knees bilaterally claims to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's degenerative joint disease of the right knee and degenerative joint disease of the left knee claims to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b)  for consideration of whether an extraschedular rating is warranted for the Veteran's service-connected degenerative joint disease of the knees bilaterally.

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO should then readjudicate the issues on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


